122 Ga. App. 99 (1970)
176 S.E.2d 268
STILL et al.
v.
GREAT CENTRAL INSURANCE COMPANY.
45426.
Court of Appeals of Georgia.
Argued June 9, 1970.
Decided June 25, 1970.
G. Hughel Harrison, James W. Garner, for appellants.
Dunaway, Shelfer, Haas & Newberry, William S. Shelfer, Sr., Wm. S. Shelfer, Jr., for appellee.
HALL, Presiding Judge.
Plaintiffs in a suit to collect on an insurance policy appeal from a summary judgment for the defendant.
The undisputed facts show: Plaintiffs are proprietors of a gas-station-grocery business. On the day of the occurrence in question they had approximately $890 cash in a money bag under a counter. During a period of about 30 minutes, while the plaintiff then on duty was waiting on customers at another counter, the bag disappeared. There were several other people in the store, but no one, including that plaintiff, saw the actual removal of the bag. Plaintiffs had an insurance policy with defendant call a "Storekeepers burglary and robbery policy." Defendant denied coverage.
The policy covers losses in several categories, but it does not cover simple theft from the shop during business hours. Plaintiffs contend this occurrence was a robbery within the meaning of the policy definition "the taking of insured property (3) by any other overt felonious act committed in his presence and of which he was actually cognizant ..." This clearly means cognizance of the taking at the time it is in process, not when the loss is discovered as plaintiffs contend. It was a robbery neither within the policy definitions nor within the ordinary meaning of the word.
Judgment affirmed. Deen and Evans, JJ, concur.